Title: To George Washington from Henry Knox, 22 September 1791
From: Knox, Henry
To: Washington, George



Sir,
War Department [Philadelphia] 22d September 1791.

The Minister of France has written me a Letter of which the enclosed is a copy—As this crisis of affairs is of the highest importance to the essential interests of France; and as it appears a singular opportunity for the United States, to manifest their zeal to repay in some degree the assistance afforded us during the perilous struggles of the late war, I have assured him of every aid in my department, which shall be authorized by you—Accordingly I have instantly dispatched an Express, to receive your orders on the occasion.
The articles which are requested are in readiness, and may be spared from the Arsenal of West-Point, without any detriment to the public service—excepting the Cartridge-boxes which are much damaged, but which however might answer in this exigency.
In order therefore to save time, I have also dispatched a person to West Point to have the Arms and stores prepared for sea transportation, and forwarded to New York—but to wait your orders for the final delivery.
As the aid requested is for the exigent service of a nation, with which the United States are in close alliance, and from which they received the most eminent support during the late war, and being for the purpose of quelling an internal rebellion, no foreign nation can take umbrage at the measure; as it can be afforded without impediment or injury to the public service, and as all the stores in the Arsenals are under your direction as President of the United States and Commander in Chief, I feel but little hesitation in submitting as my opinion, that the circumstances of the case render it highly proper to afford the supples requested, and that your authority is competent to the occasion. I am Sir, With the highest respect Your most Obedient huml. servant

H. Knoxsecy of War

